1
2
3
4
5
6
7                                             UNITED STATES DISTRICT COURT
8                                         SOUTHERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                                           Case No.: 18mj21160-WVG-MMA
11                                                       Plaintiff,
                                                                          ORDER AFFIRMING JUDGMENT
12    v.
13    MIGUEL ANGEL VALENZUELA-
      GARCIA,
14
                                                       Defendant.
15
16
17              Defendant Miguel Angel Valenzuela-Garcia appeals the judgment entered
18   following his guilty plea conviction of misdemeanor illegal entry, in violation of 8 U.S.C.
19   § 1325.1 Valenzuela-Garcia challenges the constitutionality of his criminal proceedings
20   under the Due Process and Equal Protection Clauses of the Fifth Amendment. The
21   grounds for Valenzuela-Garcia’s challenge have been uniformly rejected by other courts
22   in this District. See United States v. Mouret-Romero, No. 18MJ22829-WQH, 2019 WL
23   1166951 (S.D. Cal. Mar. 13, 2019); United States v. Rivas-Villarreal, No. 18-MJ-20112-
24   KSC-H-1, 2019 WL 937876 (S.D. Cal. Feb. 26, 2019); United States v. Soto-Felix, No.
25   18-MJ-20617-CEA-H-1, 2019 WL 848758 (S.D. Cal. Feb. 21, 2019); United States v.
26
27                                                  
28   1
         The Court has jurisdiction over this appeal pursuant to 18 U.S.C. § 3402.

                                                                      1
                                                                                            18mj21160-WVG-MMA
1    Mazariegos-Ramirez, No. 18MJ22276-WQH, 2019 WL 338923 (S.D. Cal. Jan. 28,
2    2019); United States v. Oscar Chavez-Diaz, No. 18MJ20098-KSC-AJB, Doc. No. 29;
3    United States v. Miguel Jimenez-Ruiz, No. 18MJ20457-BLM-GPC, Doc. No. 18. This
4    Court adopts the reasoning of those decisions and likewise concludes that the
5    adjudication of Valenzuela-Garcia’s criminal proceedings through a dedicated 1325
6    misdemeanor calendar did not violate his constitutional rights.
7          Accordingly, the Court AFFIRMS the judgment.
8          IT IS SO ORDERED.
9    DATE: March 29, 2019                  _______________________________________
                                           HON. MICHAEL M. ANELLO
10
                                           United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                            18mj21160-WVG-MMA
